Citation Nr: 1507923	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-32 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD) and esophagitis.

2.  Entitlement to service connection for an upper gastrointestinal disorder other GERD and esophagitis, to include a hiatal hernia, candidiasis, and an ulcer.

3.  Entitlement to service connection for residuals of a nasal fracture.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to an initial compensable rating for left ear hearing loss.

6.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 2006 to April 2010 with one day of prior inactive service.   In 2002, the Veteran enlisted in the Air National Guard.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The claims file is currently under the jurisdiction of the VA RO in Muskogee, Oklahoma. 

The Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge in September 2013, and a transcript has been associated with the electronic record.

The Board's review includes the paper and electronic records.

In addition to GERD, the medical evidence shows diagnoses of esophagitis, a hiatal hernia, candidiasis, and a questionable ulcer.  The Board observes that a claim for service connection of a disorder may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  With this is mind, the Board has amended the claim for service connection of GERD to include esophagitis, a hiatal hernia, candidiasis, and an ulcer.  In light of the decision below, the Board will be separately addressing the issue of entitlement to service connection for GERD and esophagitis.

The Veteran has claimed at various times that he is unemployable due to PTSD.    This assertion raises the issue of entitlement to TDIU. The Board has to take jurisdiction over this issue pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) because under current case law, it is essentially a component of the claim for a higher rating for the service-connected PTSD.

The issue of a headache disorder secondary to PTSD has been raised by the record in the September 2013 hearing (see transcript, page 46), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

All issues except entitlement to service connection for GERD and esophagitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent medical evidence shows that the Veteran had the chronic disabilities of GERD and esophagitis during active duty and that he continues to have those two disabilities.



CONCLUSION OF LAW

GERD and esophagitis were incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim. See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran's service treatment records show that in April 2010 the Veteran had esophageal reflux and esophagitis chronic reflux.  He had been taking medications for this upper gastrointestinal disability.

The current medical evidence shows that the Veteran continues to have GERD and esophagitis during the pendency of this claim.  Although the upper gastrointestinal study done during the August 2010 VA examination shows no demonstrable gastroesophageal reflux and even though the VA examiner diagnosed a history of acid reflux, an October 2010 VA treatment record reflects an assessment of Barrett's esophagitis.  In addition, a May 2011 VA upper gastrointestinal endoscopy revealed LA Grade B reflux esophagitis.  Another May 2011 VA treatment record shows that the Veteran had been complaining of GERD since 2007.  Moreover, an additional VA treatment record shows an assessment of known case of GERD status post esophagogastroduodenoscopy that showed esophagitis.  Other VA treatment records show assessments of esophageal reflux and GERD.  In short, the competent medical evidence shows that the Veteran had the chronic disabilities of GERD and esophagitis during active duty and that he continues to have those two disabilities.  Therefore, service connection is warranted.  


ORDER

Entitlement to service connection for GERD and esophagitis is warranted.






REMAND

Another VA examination is warranted to determine the nature of the remaining possible upper gastrointestinal disorders and whether any such disorders are related to active service.

At the hearing, the Veteran testified that a benign polyp was found in 2012 in his upper gastrointestinal system at the Oklahoma City VA Medical Center.  Hearing transcript, page 40.  The RO last obtained records from that facility in September 2012 and should obtain any additional records from that facility from September 2012 to the present.  The RO should also obtain any additional records from the Tulsa VA Outpatient Clinic from October 2011 (when the records from that facility were last requested ) to the present.

The Veteran alleges that he fractured his nose during brief service in Air National Guard in 2002 and later during active duty while in Iraq while changing a tire.  Hearing transcript, pages 4-8.  The Board notes that none of the appellant's service personnel records from either his Air National Guard service or his Air Force service are of record.  The Board further notes that although the claimant underwent an entrance examination for the Army in May 2004, there is no entrance examination report dated in close proximity to the beginning of his Air Force active duty in March 2006.  The Veteran testified that he thinks he underwent an examination in 2011 to be placed on the temporary disability retired list.  The AOJ should attempt to obtain all service personnel records and any additional service treatment records, including the above-mentioned ones.

In light of the Veteran's testimony, service treatment records showing treatment for residuals of a nasal fracture, and medical evidence of a current deviated septum, another VA examination is necessary.

The Veteran testified that he had received psychological treatment at Strength of Mind in 2011 and 2012.  Hearing transcript, page 20.  The AOJ should attempt to obtain those records.  

The Veteran testified that his PTSD and hearing loss have worsened since the 2010 VA examinations.  Hearing transcript, pages 32-33, 36.  The AOJ should afford him PTSD and audiological examinations.


With regard to the entitlement to a total disability rating based on individual unemployability, as noted above the claimant has raised the issue of entitlement to service connection for a headache disorder secondary to PTSD.  Appellate review of the Veteran's claim of entitlement to TDIU must be deferred because the above-mentioned service-connection issue is inextricably intertwined and must first be addressed by the AOJ.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Further, the Veteran should be afforded a VA examination addressing his unemployability.

Finally, the AOJ has not provided the Veteran a formal application for his claim of entitlement to TDIU.  The AOJ has also not provided the appellant notice of the information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Given that the Veteran is unemployed, the AOJ should ask him whether he has ever applied for Social Security disability benefits and, if applicable, obtain any records from the Social Security Administration.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must provide the Veteran a formal application for his claim of entitlement to a total disability rating based on individual unemployability.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The AOJ should undertake any additional development in response to a completed formal application.

2.  Ask the Veteran to identify all treatment for his upper gastrointestinal disorders, residuals of a nasal fracture, hearing loss, PTSD, erectile dysfunction, and residual scar status post rhinoplasty.  Attempt to obtain all treatment records from Strength of Mind, to include records dated in 2011 and 2012.  Regardless of the claimant's response, obtain all records from the Oklahoma City VA Medical Center from September 2012 to the present and all records from the Tulsa VA Outpatient Clinic from October 2011 to the present.

3.  Ask the Veteran whether he has applied for Social Security disability benefits and, depending on his response, obtain any records from the Social Security Administration pertaining to a claim for disability benefits filed by the appellant.

4.  Contact the service department and obtain all of the Veteran's service personnel records from his Air National Guard service and his Air Force service and any additional service treatment records, to include any entrance examination prior to active duty starting in March 2006 and an examination, done in perhaps 2011, to be placed on the temporary disability retired list .  The AOJ should document all efforts to obtain the Veteran's service personnel records and any additional service treatment records.

5.  Thereafter, the AOJ should undertake any appropriate development and adjudicate the issue of entitlement to service connection for a headache disorder as secondary to PTSD.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this issue if he perfects an appeal thereto.

6.  Thereafter, schedule the Veteran for an examination to determine the nature and extent of his upper gastrointestinal  disorders other than GERD and esophagitis.  

The claims folder must be made available to the examiner who should indicate on the examination report that the folder was reviewed in conjunction with the examination.

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to an upper gastrointestinal disorder other than GERD and esophagitis.  Specifically, the examiner should provide written responses to the following inquiries:

Hiatal hernia

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the hiatal hernia is related to active service, including the in-service treatment of GERD and esophagitis in April 2010.

Candidiasis

Whether it is at least likely as not (i.e., probability of 50 percent or greater) that the Veteran has any chronic manifestations or residuals of candidiasis and, if so, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that that disorder is related to active service, including the in-service treatment of GERD and esophagitis in April 2010.

Ulcer

Whether it is at least likely as not (i.e., probability of 50 percent or greater) that the Veteran has any chronic manifestations or residuals of an ulcer and, if so, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that that disorder is related to active service, including the in-service treatment of GERD and esophagitis in April 2010.

Any other current upper gastrointestinal disorder

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the current upper gastrointestinal disorder is related to active service, including the in-service treatment of GERD and esophagitis in April 2010.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

7.  Schedule the Veteran for an examination to determine the nature and extent of his residuals of a nasal fracture.  

The claims folder must be made available to the examiner who should indicate on the examination report that the folder was reviewed in conjunction with the examination.

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to residuals of a nasal fracture.  Specifically, the examiner should provide written responses to the following inquiries:

(a) Did a nasal fracture clearly and unmistakably existed prior to the period of active duty starting in March 2006;

(b)  If the response to (a) is affirmative, is there is clear and unmistakable evidence that the nasal fracture WAS NOT aggravated during active service?

(b) If the response to (a) is negative, is it is at least as likely as not (i.e., probability of 50 percent or greater) that the nasal fracture is related to active service?

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

8.  Schedule the Veteran for a VA audiological examination to determine the nature and extent of his bilateral hearing loss.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his bilateral hearing loss.  

Accepting that the Veteran had in-service noise exposure, the examiner should provide written responses to the following inquiry:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that any right ear hearing loss was caused or aggravated by active service, to include in-service noise exposure and elevated puretone thresholds on various audiograms? 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

9.  Schedule the Veteran for a VA examination to determine the nature and extent of his PTSD.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his adjustment disorder with depressed mood.  A complete rationale for any opinion offered must be provided.

10.  Schedule the Veteran for an examination to determine whether he is unemployable due to service-connected disabilities.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to PTSD, tinnitus, left ear hearing loss, erectile dysfunction, residual scar status post rhinoplasty, GERD, and esophagitis.

TDIU

The examiner must address the following:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran is unable to obtain and retain substantially gainful employment based on the service-connected PTSD, tinnitus, left ear hearing loss, erectile dysfunction, residual scar status post rhinoplasty, GERD, and esophagitis; and any other disability for which the AOJ grants entitlement to service connection? 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

11.  Thereafter, the AOJ must adjudicate the issues on appeal, including entitlement to TDIU. If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L.WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


